Judgment, Supreme Court, New York County, entered on November 18,1971, unanimously reversed, on the law and the facts and in the exercise of discretion, without costs and without disbursements, and the proceeding remanded for consideration on the merits. This proceeding to set aside an arbitration award pursuant to an agreement between Communications Workers of America, AFL-CIO, and the New York Telephone Company, was dismissed on the ground that more than 90 days had elapsed since the award. The award was rendered on April 30, 1971, and the original petition by a local of the union was filed July 27, followed by a motion noticed August 24 by the International Union ratifying the original petition and asking to join in the petition. CPLR 7511 (subd. [a]) limits the time for the application to 90 days “ after its delivery ” to the party. There being no indication of when delivery took place, the petition of the International Union should not have been dismissed. Concur—Markewich, J. P., Nunez, Kupferman, Murphy and McNally, JJ.